Case 1:19-cv-01940-WFK-SMG Document 2 Filed 04/03/19 Page 1 of 6 PageID #: 30




                                                          19cv1940




                                             Douglas C. Palmer


  4/3/2019                                    /s/Priscilla Bowens
Case 1:19-cv-01940-WFK-SMG Document 2 Filed 04/03/19 Page 2 of 6 PageID #: 31
Case 1:19-cv-01940-WFK-SMG Document 2 Filed 04/03/19 Page 3 of 6 PageID #: 32




                                                          19cv1940




                                            Douglas C. Palmer


   4/3/2019                                    /s/Priscilla Bowens
Case 1:19-cv-01940-WFK-SMG Document 2 Filed 04/03/19 Page 4 of 6 PageID #: 33
Case 1:19-cv-01940-WFK-SMG Document 2 Filed 04/03/19 Page 5 of 6 PageID #: 34




                                                            19cv1940




                                             Douglas C. Palmer


   4/3/2019                                   /s/Priscilla Bowens
Case 1:19-cv-01940-WFK-SMG Document 2 Filed 04/03/19 Page 6 of 6 PageID #: 35
